     Case:18-20420-MJK Doc#:36 Filed:08/20/19 Entered:08/20/19 11:24:48                                 Page:1 of 1


                           UNITED STATES BANKRUPTCY COURT
                                              Southern District of Georgia

In re:                                                                           Case No.: 18−20420−MJK
Malcolm A. James Sr. and Lisa A. James
       Debtors                                                                   Judge: Michele J. Kim
                                                                                 Chapter: 13


                                                  NOTICE OF HEARING


Notice is given that a Hearing will be held on:



                                             September 17, 2019 , at 09:00 AM
                         U. S. Courthouse, 801 Gloucester St., 3rd Floor Courtroom, Brunswick, GA

to consider and act upon the following:

Debtors' Objection to Notice of Post−petition Mortgage Fees, Expenses, and Charges related to Claim No. 38 of Bank of
America, NA

                                                                              Lucinda Rauback, CLERK
                                                                              United States Bankruptcy Court
                                                                              801 Gloucester St, Rm 314
                                                                              Brunswick, GA 31520

Dated August 20, 2019



B−33 [Rev. 05/12] JMB
